The city of Chicago, in a certain proceeding to widen Western avenue, condemned the property here involved. Clara M. Smith, appellee, was the owner of the property and George A. Carelin was the tenant. A judgment of condemnation was entered and the compensation fixed at $15,000. Appellant filed an intervening petition in said proceedings, asking that the value of his lease be fixed and that he be awarded his proportion of the $15,000. The answer of appellee was filed and evidence taken. The jury found that the lease was of no value and a judgment was entered on this verdict. This appeal followed. *Page 204 
Appellant contends that improper evidence was admitted on behalf of appellee and that proper evidence on his behalf was rejected; that erroneous instructions were given on behalf of appellee; and that the verdict of the jury is contrary to the weight of the evidence. Such questions must be preserved in a bill of exceptions, and this court cannot review the questions unless there is incorporated in the record filed a bill of exceptions containing all of the evidence and all of the instructions. There is what purports to be a bill of exceptions attached to the record filed in this case, but it is not certified by the clerk as a part of the record. For that reason we are precluded from consideration of the only questions urged by appellant.
The judgment is affirmed.
Judgment affirmed.